Exhibit For Immediate Release Xplore Reports FY’08 Results Austin, Texas – June 4, 2008 - Xplore Technologies Corp. (OTCBB: XLRT) (“Xplore” or the “Company”), a manufacturer of award-winning rugged tablet PCs, reported today revenue of $25,355 for the year ended March 31, 2008 as compared to $34,534 in the prior year. Mark Holleran, President and Chief Operating Officer, stated, “Fiscal 2008 was a year of positioning Xplore for the future.We’ve been developing numerous new products, including the next generation of our iX104 Tablet PC, a state of the art docking station targeted to the military vertical and a rugged notebook
